Exhibit 10.4

 

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(Non-Employee Directors)

 

«F11» «F10»

«F5» «F6»

«F3», «F8»  «F9»

 

Dear «F11»:

 

This Restricted Stock Award Agreement (this “Agreement”), dated as September 1,
200_, (the “Award Date”), is by and between «F11» «F10» (the “Participant”), and
United Stationers Inc., a Delaware corporation (the “Company”).  Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

 

In the exercise of its discretion to issue stock of the Company, the Committee
has determined that the Participant should receive a restricted stock award, on
the following terms and conditions:

 

1.                                       Grant.  The Company hereby grants to
the Participant a Restricted Stock Award (the “Award”) of [Number] shares of
Stock (the “Restricted Shares”).  The Award will be subject to the terms and
conditions of the Plan and this Agreement.  The Award constitutes the right,
subject to the terms and conditions of the Plan and this Agreement, to
distribution of the Restricted Shares.

 

2.                                       Stock Certificates.  The Company will
issue certificates for, or cause its transfer agent to maintain a book entry
account reflecting the issuance of, the Restricted Shares in the Participant’s
name.  The Secretary of the Company, or the Company’s transfer agent, will hold
the certificates for the Restricted Shares, or cause such Restricted Shares to
be maintained as restricted shares in a book entry account, until the Restricted
Shares either vest or are forfeited.  Any certificates that are issued for
Restricted Shares will bear a legend, and any book entry accounts that are
maintained therefor will have an appropriate notation, in accordance with
Section 6 hereof.  The Participant’s right to receive the Award hereunder is
contingent upon the Participant’s execution and delivery to the Secretary of the
Company of all stock powers or other instruments of assignment (including a
power of attorney), each endorsed in blank with a guarantee of signature if
deemed necessary or appropriate by the Company, which would permit transfer to
the Company of all or a portion of the Restricted Shares in the event such
Restricted Shares are forfeited hi whole or in part The Company, or its transfer
agent, will distribute to the Participant (or, if applicable, the Participant’s
designated beneficiary or other appropriate recipient in accordance with
Section 5

 

--------------------------------------------------------------------------------


 

hereof) certificates evidencing ownership of vested Restricted Shares as and
when provided in Sections 4 and 5 hereof.

 

3.                                       Rights as Stockholder.  On and after
the Award Date, and except to the extent provided in Section 9 hereof, the
Participant will be entitled to all of the rights of a stockholder with respect
to the Restricted Shares, including the right to vote the Restricted Shares, the
right to receive dividends and other distributions payable with respect to the
Restricted Shares, and the right to participate in any capital adjustment
applicable to all holders of Stock; provided, however, that a distribution with
respect to shares of Stock, other than any regular cash dividend, will be
deposited with the Company and will be subject to the same restrictions as the
Restricted Shares. If the Participant forfeits any rights he or she may have
under this Award in accordance with Section 4 hereof, the Participant shall, on
the day following the event of forfeiture, no longer have any rights as a
stockholder with respect to any and all Restricted Shares not then vested and so
forfeited, or any interest therein, and the Participant shall no longer be
entitled to receive dividends on or vote any such Restricted Shares as of any
record date occurring thereafter.

 

4.                                    Vesting; Effect of Date of Termination. 
So long as the Participant’s Date of Termination has not yet occurred, the
Participant’s Restricted Shares will vest in accordance with the following
schedule:

 

Scheduled Vesting Date

 

Percentage of Restricted Shares To Vest

September 1, 20

 

33 1/3%

September 1, 20

 

33 1/3%

September 1, 20

 

33 1/3%

 

If the Participant’s Date of Termination occurs for any reason before any
Scheduled Vesting Date, the Participant’s Restricted Shares that are not yet
vested immediately prior to such Date of Termination will be forfeited on and
after the Participant’s Date of Termination, subject to the following:

 

(a)                                  If the Participant’s Date of Termination
occurs before a Scheduled Vesting Date by reason of the Participant’s death or
Permanent and Total Disability (as defined below), a Pro Rata Portion of the
then unvested Restricted Shares will become vested as of the Participant’s Date
of Termination.  As used herein, the “Pro Rata Portion” of the then unvested
Restricted Shares shall be determined by multiplying the number of unvested
Restricted Shares immediately prior to the Participant’s Date of Termination by
a fraction, the numerator of which shall be the number of whole months elapsed
between the most recent Scheduled Vesting Date prior to the Date of Termination
(or the Award Date, if no Scheduled Vesting Date has yet occurred) and the Date
of Termination, and the denominator of which shall be the number of whole months
between the most recent Scheduled Vesting Date prior to the Date of Termination
(or the Award Date, if no

 

--------------------------------------------------------------------------------


 

Scheduled Vesting Date has yet occurred) and the final Scheduled Vesting Date.

 

(b)                                 If the Participant’s Date of Termination
occurs before a Scheduled Vesting Date as a result of the Participant having
completed a term as a member of the Company’s Board and not being re-elected to
a succeeding term (for whatever reason, including the Participant’s decision not
to stand for re-election), and if on the Date of Termination the Participant is
at least 60 years old and has served as a member of the Company’s Board for at
least 6 years, then all of the Restricted Shares that were not yet vested as of
the Date of Termination will become fully vested as of the Date of Termination.

 

(c)                                  If a Change of Control occurs after the
Award Date and prior to the Participant’s Date of Termination, then all of the
Restricted Shares that were not yet vested immediately prior to the Change of
Control will then become fully vested as of the date of such Change of Control.

 

(d)                                 For purposes of this Agreement, the term
“Permanent and Total Disability” means the Participant’s inability, due to
illness, accident, injury, physical or mental incapacity or other disability,
effectively to carry out his duties and obligations as a director of the Company
or to participate effectively and actively as a director of the Company for 90
consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein.

 

5.                                       Terms and Conditions of Distribution. 
The Company, or its transfer agent, will distribute to the Participant
certificates for any portion of the Restricted Shares which becomes vested in
accordance with this Agreement as soon as practicable after the vesting
thereof.  If the Participant dies before the Company has distributed
certificates for any vested portion of the Restricted Shares, the Company will
distribute certificates for that vested portion of the Restricted Shares and, to
the extent provided under Section 4 hereof, the remaining balance of the
Restricted Shares which become vested upon the Participant’s death to the
beneficiary designated by the Participant on a form provided by the Company for
this purpose.  If the Participant failed to designate a beneficiary, the Company
will distribute certificates for such Restricted Shares in accordance with the
Participant’s will or, if the Participant did not have a will, in accordance
with the laws of descent and distribution,

 

The Participant may file a written election with the Internal Revenue Service,
within 30 days of the Award Date, electing pursuant to Section 83(b) of the Code
to be taxed currently on the Fair Market Value of the Restricted Shares as of
the

 

--------------------------------------------------------------------------------


 

Award Date.  The Participant acknowledges that it is his sole responsibility to
timely file an election under Section 83(b) of the Code.  If the Participant
makes such election, he shall promptly provide the Company with a copy.  If the
Participant does not make an election to be taxed currently under Section 83(b),
then at the time the Restricted Shares vest, the Participant will be obligated
to recognize ordinary income in an amount equal to the Fair Market Value as of
the date of vesting of the Restricted Shares then vesting.

 

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations.  In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

 

6.                                       Legend on Stock Certificates.  If one
or more certificates for all or any portion of the Restricted Shares are issued
in the Participant’s name under this Agreement before such Restricted Shares
become vested, the certificates shall bear the following legend, or any
alternate legend that counsel to the Company believes is necessary or desirable,
to facilitate compliance with applicable securities or other laws:

 

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of [the Award Date] between the issuer (the “Company”) and the holder named
on this Certificate, and the Company reserves the right to refuse the transfer
of such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer.  A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

 

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement.  Whether maintained hi
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

 

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the

 

--------------------------------------------------------------------------------


 

Restricted Shares after the conditions set forth in Sections 4 and 5 hereof have
been satisfied as to such Restricted Shares.

 

7.                                       Delivery of Certificates.  Despite the
provisions of Sections 4 and 5 hereof, the Company is not required to issue or
deliver any certificates for Restricted Shares if at any time the Company
determines that the listing, registration or qualification of such Restricted
Shares upon any securities exchange or under any law, the consent or approval of
any governmental body or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of the
Restricted Shares hereunder in compliance with all applicable laws and
regulations, unless such listing, registration, qualification, consent, approval
or other action has been effected or obtained, free of any conditions not
acceptable to the Company.

 

8.                                       No Right to Continued Service.  Nothing
herein confers upon the Participant any right to continue in the service of the
Company or any Subsidiary.

 

9.                                       Nontransferabiliy.  Except as otherwise
provided by the Committee or as provided in Section 5, and except with respect
to vested shares, the Participant’s interests and rights in and under this
Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution.  Distribution of Restricted Shares will be made only
to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof. 
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 5 hereof.  Any effort to otherwise assign or
transfer any Restricted Shares (before they are distributed) or any rights or
interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

 

10.                                 Administration and Interpretation.  The
Committee has the authority to control and manage the operation and
administration of the Plan.  Any interpretations of the Plan by the Committee
and any decisions made by it under the Plan are final and binding on the
Participant and all other persons.

 

11.                                 Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of law of Delaware or any other jurisdiction.

 

--------------------------------------------------------------------------------


 

12.                                 Sole Agreement.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
all of the terms and conditions of the Plan (as the same may be amended in
accordance with its terms), a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.  In addition, this Agreement
and the Participant’s rights hereunder shall be subject to all interpretations,
determinations, guidelines, rules and regulations adopted or made by the
Committee from time to time pursuant to the Plan.  This Agreement is the entire
agreement between the parties to it with respect to the subject matter hereof,
and supersedes any and all prior oral and written discussions, commitments,
undertakings, representations or agreements (including, without limitation, any
terms of any employment offers, discussions or agreements between the parties),

 

13.                                 Binding Effect.  This Agreement will be
binding upon and will inure to the benefit of the Company and the Participant
and, as and to the extent provided herein and under the Plan, their respective
heirs, executors, administrators, legal representatives, successors and assigns,

 

14.                                 Amendment and Waiver.  This Agreement may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement between the Company and the Participant without the
consent of any other person.  No course of conduct or failure or delay in
enforcing the provisions of this Agreement will affect the validity, binding
effect or enforceability of this Agreement.

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

Very truly yours,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

 

 

 

Frederick B. Hegi, Jr.

 

 

Chairman of the Board

 

--------------------------------------------------------------------------------